Title: James Madison to James Maury, 26 May 1836
From: Madison, James
To: Maury, James


                        
                            
                                My dear Sir.
                            
                            
                                
                                    Montpellier
                                
                                May 26th. 1836.
                            
                        
                        I have received your friendly letter of May 7th. and the box of Sherry wine I owe to your kindness came safe
                            to hand the day before yesterday. I thank you for both.
                        Your letter I observe is written by your own hand. I wish I could answer it in like manner; but though your
                            years somewhat outnumber mine, my fingers are de facto older than yours, and are at present, as is my general condition,
                            more than usually unfitted for the pen.
                        Doctor Dunglison being with us and in the habit of drinking Sherry, and a better judge than I could be were
                            my palate in better health, pronounces the wine to be of the first chop. It is I doubt not very fine, and I wish I could
                            more safely indulge a relish for it. It gives me pleasure to learn that you can safely do so, and I hope the Sherry may
                            prove with you what has been said of good wine, a milk for old age.
                        I cannot let the occasion pass without re-assuring you of my cordial esteem, and of my best wishes for your
                            happiness and that of your amiable family.
                        
                            
                                James Madison
                            
                        
                    